Citation Nr: 0422922	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  98-15 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
prior to November 6, 2000 and in excess of 20 percent from 
November 6, 2000 for service-connected sacroiliac dysfunction 
with posteriorly rotated right sacroiliac joint, leg length 
discrepancy two centimeters (claimed as low back strain).

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to June 1976.  
The veteran also served in the Army National Guard of 
Kentucky from February 1984 to September 1990.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of February 2004.  This matter was 
originally on appeal from April 1999 and December 1999 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record shows that the low back 
disorder is manifested by moderate functional loss of lumbar 
motion due to objective evidence of pain and subjective 
complaints of stiffness, weakness, and fatigue, absent any 
neurological deficits. 

3.  The medical evidence of record shows that the veteran's 
low back disorder has at worst forward flexion to 45 degrees 
with localized tenderness and a mildly antalgic gait, absent 
evidence of ankylosis or intervertebral disc syndrome or 
symptomatology analogous to those disease processes.  

4.  The veteran's service-connected bilateral hearing loss is 
manifested by Level I hearing acuity in the right ear and 
left ear.




CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating of 20 
percent prior to November 6, 2000 for service-connected 
sacroiliac dysfunction with posteriorly rotated right 
sacroiliac joint, leg length discrepancy two centimeters 
(claimed as low back strain), have been met under the old and 
amended schedules for rating spine disabilities.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.20, 4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5292 (2003); Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243).

2.  The schedular criteria for an initial rating in excess of 
20 percent from November 6, 2000 for service-connected 
sacroiliac dysfunction with posteriorly rotated right 
sacroiliac joint, leg length discrepancy two centimeters 
(claimed as low back strain), have not been met or 
approximated under the old and amended schedules for rating 
spine disabilities.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5292 (2003); Amendment to Part 
4, Schedule for Rating Disabilities, 68 Fed. Reg. 51454-51458 
(August 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243).

3.  The schedular criteria for a compensable rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.85, 4.86, Table VI, Table VIA, and 
Table VII, Diagnostic Code 6100 (2003).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In February 2004, the Board remanded the veteran's claims to 
the RO via the Appeals Management Center for additional 
development.  Pursuant to the Board's instructions, the RO 
scheduled VA spine and audiological examinations in 
connection with the veteran's claims.  The claims file shows 
that the veteran failed to report to the audiological 
examination scheduled for February 19, 2004.  The February 
2004 Supplemental Statement of the Case (SSOC) noted that the 
veteran failed to report to the scheduled VA audiological 
examination.  The RO advised the veteran that his rating was 
continued as no new medical evidence had been submitted.  The 
veteran provided no response to the notices of failure to 
report for VA examination.  Based on the foregoing, the Board 
finds that the RO complied with the Board's February 2004 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

During the course of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  VA is required 
to provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the April 1999 rating decision, 
December 1999 rating decision, December 1999 Statement of the 
Case (SOC), February 2000 rating decision, April 2000 SOC, 
June 2002 rating decision, July 2003 Decision Review Officer 
(DRO) decision, July 2003 SOC issued by a DRO, and February 
2004 SSOC, which together provided the veteran with notice as 
to the evidence needed to substantiate his claims and the 
reasons for the ratings assigned.  The DRO SOC and February 
2004 SSOC provided the veteran with notice of all the laws 
and regulations pertinent to his claims, including the law 
and implementing regulations of the VCAA.  

In correspondence dated in February 2001, the RO advised the 
veteran of the change in law pertaining to veteran's 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to his claims 
for service connection of a low back disorder and bilateral 
hearing loss, including which portion of the information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.   In correspondence dated in 
July 2003 and February 2004, the RO updated the veteran on 
the information and evidence obtained and further advised the 
veteran of the delegation of responsibility between VA and 
the veteran in obtaining the evidence relevant to his claims.  
The February 2004 letter in particular advised the veteran of 
evidence needed to substantiate the "down-stream" claims of 
a higher initial rating for service-connected low back 
disorder and a compensable rating for service-connected 
bilateral hearing loss.    

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) also handed down 
Pelegrini v. Principi, No. 01-944 (Vet. App. June 24, 2004) 
[Pelegrini v. Principi, 17 Vet. App. 412 (2004), opinion 
withdrawn by No. 01-944 (Vet. App. June 24, 2004)].  In 
Pelegrini, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decisions were 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decisions.  Nevertheless, the Board notes that 
the claims were reconsidered again in June 2002, July 2003, 
and February 2004, and the rating decision, SOC, and SSOC on 
the issues were provided to the veteran.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  

There was no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims, or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159 (b)(1) (2003).  Nevertheless, the RO asked the 
veteran for all the information and evidence necessary to 
substantiate the claims.  A generalized request for any other 
evidence pertaining to the claims would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notices appear 
not to have harmed the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  The Board also concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

By virtue of the Board's February 2004 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence 
(e.g., VA examinations, private treatment records identified 
by the veteran, Social Security Administration (SSA) 
disability determination records, VA treatment records), the 
Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  The Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.


Higher Initial Rating for Low Back Disorder

The veteran's service-connected sacroiliac dysfunction with 
posteriorly rotated right sacroiliac joint, leg length 
discrepancy two centimeters (claimed as low back strain) is 
assigned a 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) for low back strain prior to 
November 6, 2000.  From November 6, 2000, the veteran's low 
back disability is assigned a 20 percent rating under 
Diagnostic Code 5292 for moderate limitation of motion.  

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243) ["Amendment 
to Part 4"].  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The February 2004 SSOC shows that the RO 
considered the veteran's low back disability under the old 
and amended schedule for rating spine disabilities.  The July 
2003 SOC also cited the new rating criteria.  

With respect to the old schedule for rating spine 
disabilities, Under Diagnostic Code 5295, lumbosacral strain 
with only slight subjective symptoms is assigned a 
noncompensable disability evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  A 10 percent disability 
evaluation is assigned for lumbosacral strain with 
characteristic pain on motion.  Id.  A 20 percent disability 
evaluation is assigned for lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position.  Id.  A 40 
percent disability evaluation is assigned for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id. 

Under Diagnostic Code 5292, a 10 percent rating is assigned 
for slight limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  A 20 percent 
rating is assigned for moderate limitation of motion of the 
lumbar spine.  Id.  A 40 percent rating is assigned for 
severe limitation of motion of the lumbar spine.  Id.  

Lake Cumberland Regional Hospital records show that the 
veteran complained of low back pain from January 1999 to July 
1999 and in March 2000.  These records show that the veteran 
was prescribed medication for his back problems.  A March 
2000 record shows that a physical examination revealed a 
tender lumbar spine.  

The veteran underwent VA examinations in December 1999, 
November 2000, February 2003, and February 2004.  The reports 
on the VA examinations show that the veteran complains of 
"almost daily" low back pain, radiculopathy to the right 
buttock, stiffness, fatigability, and weakness.  He indicates 
that his back discomfort is exacerbated by any kind of 
physical activity and stress.  He contends that he 
experiences increased discomfort with prolonged standing or 
walking or with walking up hills or stairs.  He takes 
medications.  The reports on the VA examinations show that 
physical examinations revealed mild tenderness across the 
lumbosacral paraspinal musculature in December 1999 as well 
as mild tenderness to palpation over the left sacroiliac 
joint and moderate tenderness over the right sacroiliac joint 
in February 2003.  The examinations revealed an apparent leg 
length discrepancy related to muscle imbalance (not a short 
leg), sacroiliac dysfunction with posteriorly rotated right 
sacroiliac joint, pelvic obliquity, muscle imbalance with 
prominent right paraspinal, mildly antalgic gait, and 
tightness to stretch of the external rotators.  The 
examinations revealed that the veteran had lumbar spine 
motion but movement was limited in all planes with some pain.  
The neurological examinations were all negative.  

Records from the SSA and VA treatment records dated during 
the appeal period (January 1999 to April 2003) similarly 
noted the veteran's complaints of low back pain and his 
difficulties associated with the pain.  

The foregoing medical evidence shows that the veteran's low 
back disability is manifested by objective evidence of pain 
and tenderness and subjective complaints of pain, 
radiculopathy, stiffness, fatigability, and weakness.  The 
November 2000 VA examiner medically associated the veteran's 
low back pain to the service connected low back disability.  
Thus, as characteristic pain on motion has been demonstrated 
on VA examination, the veteran is entitled to at least a 10 
percent evaluation under Diagnostic Code 5295, both prior to 
and from November 6, 2000.  

In the October 2002 DRO election, the veteran's authorized 
representative reported that the veteran indicated that he 
was prescribed medication for muscle spasms and that he had 
unilateral loss of lateral spine motion in the standing 
position-the criteria associated with the next higher rating 
of 20 percent under Diagnostic Code 5295.  The treatment 
records and VA examination reports show that muscle spasms 
were never demonstrated on any examination.  The physical 
examinations showed that range of motion was possible in the 
lateral plane.  Thus, the veteran is not entitled to a 20 
percent evaluation under Diagnostic Code 5295 both prior to 
and from November 6, 2000.  

In regard to Diagnostic Code 5292 (limitation of motion of 
lumbar spine), at the December 1999 VA examination, the 
physical examination revealed forward flexion to 85 degrees 
with slight pain, backward extension to 30 degrees with pain, 
right lateral flexion to 30 degrees without pain, left 
lateral flexion to 30 degrees with slight pain, and rotation 
to right and left to 30 degrees.  At the November 2000 VA 
examination, the physical examination revealed decreased 
lateral bending to the left associated with pain on the right 
side at 20 degrees, lateral bending to the right to 30 
degrees, rotation to approximately 40 degrees bilaterally, 
and extension to 10 degrees pain free, 20 degrees with pain.  
The veteran with knees straight was able to bring his 
fingertips within five inches of the top of his feet.  At the 
February 2003 VA examination, the physical examination 
revealed forward flexion to 45 of 75 degrees, hyperextension 
to 25 of 30 degrees, lateral flexion to left to 25 of 35 
degrees and to right to 20 of 35 degrees, and trunk twisting 
to the left and to right to 20 of 30 degrees.  At the 
February 2004 VA examination, the veteran's fingers came to 
the tops of his feet at 95 degrees, lateral bending was 
symmetrical to 40 degrees, and rotation was symmetrical to 25 
degrees.  

Normal range of motion of the lumbar spine is not depicted in 
any way in the old schedule for rating spine disabilities.  
Cf.  38 C.F.R. § 4.71, PLATE II.  Some VA examiners did not 
provide the figures for normal range of lumbar motion.  Thus, 
the Board will apply the 'range of motion' figures provided 
under the new schedule for rating spine disabilities.  Note 
(1) under the amended schedule, indicates that for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Amendment to Part 4.

The medical evidence shows that at the December 1999 VA 
examination, the veteran's low back disability manifested 
slight limitation of motion on flexion and full range of 
motion on extension, lateral flexion, and rotation.  The 
reported 'range of motion' findings accounted for additional 
functional loss due to pain.  At the November 2000 VA 
examination, the veteran's low back disability manifested 
slight to moderate limitation of motion on lateral flexion to 
the left, moderate limitation of motion on extension, and 
full range of motion in the remaining planes.  The reported 
'range of motion' findings accounted for additional 
functional loss due to pain.  At the February 2004 VA 
examination, the veteran's low back disability manifested 
slight limitation of motion on rotation and full range of 
motion in the remaining planes.  The February 2003 VA 
examiner provided his own figures for normal range of lumbar 
motion.  Based on the examiner's findings, the veteran's low 
back disability manifested moderate limitation of motion on 
forward flexion and right lateral flexion, slight limitation 
of motion on extension, and slight to moderate limitation of 
motion on left lateral flexion and rotation.   

The Board interprets the VA examination reports in light of 
the whole recorded history and reconciles the various reports 
into a consistent picture so that the current rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2003).  To this end, the Board declines to 
draw a line of demarcation between the findings reported in 
the December 1999 VA examination and those findings noted in 
subsequent VA examination reports as done by the RO.  The 
Board does not find a substantive difference between the 1999 
findings and findings reported in the 2000 and 2003 reports.  
Also, while the February 2004 VA examiner notes that the 2004 
examination revealed improved range of motion, there is no 
medical evidence of record that this improvement is permanent 
in nature.  As such, the Board finds that the medical 
evidence as a whole shows that the veteran suffers from 
slight to moderate limitation of lumbar spine motion that 
includes additional functional loss due to pain.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (2003).  Resolving any 
reasonable doubt regarding the degree of disability in favor 
of the veteran, a 20 percent rating under Diagnostic Code 
5292 for moderate limitation of motion would be for 
application both prior to and from November 6, 2000. 
38 C.F.R. §§ 3.102, 4.3, 4.7 (2003).  

The medical findings do not show that the veteran has severe 
limitation of lumbar spine motion, so as to warrant 
assignment of the next higher rating of 40 percent.  Even 
with consideration of the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2003) and DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(providing that consideration must be made to additional 
functional loss due to pain, weakness, excessive 
fatigability, etc.), the veteran's service-connected low back 
disability does not more closely approximate symptomatology 
associated with a 40 percent evaluation under Diagnostic Code 
5292.  No findings other than pain, tenderness, and 
limitation of lumbar motion have been objectively 
demonstrated on examination.  According to the February 2004 
VA examiner, the veteran's sacroiliac dysfunction was 
associated with no evidence on neurological examination of 
impaired coordination or weakness or excessive fatigability.  
The February 2004 VA examiner noted that there was no 
evidence of neuropathy.  The veteran reported to the February 
2003 VA examiner that he was provided a lumbar support, but 
the medical evidence does not document that the veteran has 
ever been prescribed a brace or other assistive device for 
his back.  The February 2004 VA examiner correctly observed 
that treatment records showed that the veteran responded well 
to nonsteroidal anti-inflammatory drug and muscle relaxers.  
Thus, while the veteran may experience fatigability and 
weakness with physical activities and prolonged use of his 
back, any additional functional loss due to such factors does 
not rise to the level of an individual with symptomatology 
associated with a 40 percent rating under Diagnostic Code 
5292.  

The Board will consider other potentially applicable 
diagnostic codes under the old rating schedule under which 
the veteran may be entitled to a rating in excess of 20 
percent.  

The medical evidence shows that the veteran does not have 
ankylosis of the lumbar spine.  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) (defining ankylosis as stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint).  Moreover, the 
veteran's service-connected low back disability is not 
analogous to an individual with ankylosis of the lumbar 
spine.  To the contrary, the medical evidence shows that the 
veteran has functional range of motion in the lower spine.  
Thus, an evaluation under Diagnostic Code 5289 for favorable 
or unfavorable ankylosis of the lumbar spine is not 
appropriate.  

The December 1999 VA examiner noted that the veteran had a 
negative x-ray of his lumbar spine in 1997 that ruled out 
degenerative disease.  The February 2003 VA examiner noted 
that radiographs of the sacroiliac joints revealed that the 
sacroiliac joints were normal, without evidence of sclerosis 
or narrowing.  Adjacent bony structures were also 
unremarkable.  The February 2004 VA examiner compared the 
November 1997 x-ray with the current x-ray.  The examiner 
noted impressions of minor osteoarthritic changes at L2-3 and 
L3-4 and congenital variation and partial disc space 
narrowing at L5-S1.   

The foregoing medical evidence shows that the veteran does 
not suffer from intervertebral disc syndrome.  While disc 
space narrowing was noted in February 2004, this has not 
resulted in any neurological deficits according to the 
examination findings.  The Board also notes that no medical 
basis has been found for the veteran's complaints of 
radiculopathy as neurological testing conducted at the VA 
examinations were all negative.  Thus, an evaluation under 
Diagnostic Code 5293 for intervertebral disc syndrome or a 
disability analogous to intervertebral disc syndrome is not 
for application.  

In regard to consideration of a separate rating for x-ray 
evidence of osteoarthritic changes at L2-3 and L3-4, under 
Diagnostic Codes 5010-5003 traumatic arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2003).  That rating may not be 
combined with other ratings based on limitation of motion of 
the specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, Note (1) (2003).  The Board notes that 
no physical manifestations attributable to the arthritic 
findings have been identified that are not already accounted 
for in the current rating (limitation of lumbar spine motion, 
pain, tenderness, weakness, fatigability) and that would not 
violate the rule against pyramiding.  See 38 C.F.R. § 4.14 
(2003) (providing that the evaluation of the same disability 
under various diagnoses is to be avoided); see also 
VAOPGCPREC 36-97 (1997) (holding that Diagnostic Codes 5292 
and 5293 contemplate limitation of motion).  Thus, a separate 
rating for arthritis under Diagnostic Code 5003 is not in 
order.  

Moreover, the arthritic findings and disc space narrowing 
have not been specifically medically associated as having 
resulted from the service-connected low back disability.  

The Board now considers the veteran's service-connected low 
back disability under the schedule for rating spine 
disabilities as amended in August 2003, effective September 
26, 2003.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  Amendment to Part 
4.  A 20 percent rating is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Id.  A 50 percent rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
Amendment to Part 4, Note (2).  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  Id.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

The veteran's lumber spine demonstrated forward flexion 
greater than 85 degrees (at 95 degrees) as well as forward 
flexion at 85 degrees and forward flexion between 30 degrees 
and 60 degrees (at 45 degrees) in February 2004, December 
1999, and February 2003, respectively.  The combined range of 
motion was not greater than 235 degrees in December 1999 (235 
degrees) and in February 2003  (155 degrees).  As previously 
noted, the examinations revealed localized tenderness and the 
February 2003 VA examiner observed that the veteran ambulated 
with mildly antalgic gait.  The foregoing medical findings 
support a 20 percent evaluation under the amended rating 
schedule, when reasonable doubt is resolved in favor of the 
veteran as to the degree of disability.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2003).  

The veteran, however, would not be entitled to any higher 
rating.  There is no ankylosis of the lumbar spine, and for 
reasons previously discussed, the low back disability is not 
analogous to an individual with ankylosis of the lumbar 
spine.  Moreover, segments of the thoracic spine are not 
service-connected.  Also as previously discussed, the veteran 
does not have intervertebral disc syndrome or a disability 
analogous to intervertebral disc syndrome.  Accordingly, 
evaluation of the veteran's low back disability under the 
amended rating schedule shows that the veteran is entitled to 
no more than 20 percent as well.  

In conclusion, the Board finds that the veteran's service-
connected sacroiliac dysfunction with posteriorly rotated 
right sacroiliac joint, leg length discrepancy two 
centimeters (claimed as low back strain), more closely 
approximates symptomatology associated with a 20 percent 
evaluation under Diagnostic Code 5292 of the old rating 
schedule both prior to and from November 6, 2000.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  The Board similarly 
finds that the veteran's service-connected low back 
disability more closely approximates symptomatology 
associated with a 20 percent evaluation under the amended 
schedule for rating spine disabilities, effective from 
September 26, 2003.  See VAOPGCPREC 3-00 (noting that old 
rating criteria may be applied for the full period of the 
appeal, but new rating criteria may only be applied to the 
period of time after their effective date).


Compensable Rating for Bilateral Hearing Loss

By a June 2002 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating, effective from October 7, 1999, date 
of receipt of original claim. 

The veteran submitted a July 1999 private audiogram and a 
July 2002 private audiogram from Southern Hearing Aid 
Service.  The Board observes that the private audiograms are 
not interpreted as the private audiologists did not provide 
numerical results or interpretation of the testing.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (providing that 
the Board may not interpret graphical representations of 
audiometric data).  The private audiologists also did not 
conduct a controlled speech discrimination test.  See 38 
C.F.R. § 4.85(a) (1999-2003) (providing that an examination 
for hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test).  As such, the private audiometric results 
cannot be considered in the determination as to whether the 
veteran is entitled to an initial compensable rating.  

The July 1999 VA audiological examination report shows that 
the veteran reported that he had difficulty hearing people 
talk and he must frequently ask them to repeat themselves.  
Audiometric testing conducted indicated that the veteran 
exhibited puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
10
55
75
39
LEFT
15
5
60
60
35

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 100 percent in the left ear.  

Audiometric testing conducted at the November 2000 VA 
examination indicated that the veteran exhibited puretone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
20
65
80
45
LEFT
15
15
65
65
40

Speech audiometry revealed speech recognition ability of 100 
percent in both ears. 
Hearing loss is evaluated under the provisions of 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIA, VII of 
VA's rating schedule.  At the July 1999 VA audiological 
examination, the veteran demonstrated Level I hearing acuity 
in the right ear (puretone threshold average 39, speech 
discrimination score 92%) and Level I hearing acuity in the 
left ear (puretone threshold average 35, speech 
discrimination score 100%).  38 C.F.R. § 4.85, Diagnostic 
Code 6100, Table VI (2003).  At the November 2000 VA 
audiological examination, the veteran demonstrated Level I 
hearing acuity in the right ear (puretone threshold average 
45, speech discrimination score 100%) and Level I hearing 
acuity in the left ear (puretone threshold average 40, speech 
discrimination score 100%).  38 C.F.R.         § 4.85, 
Diagnostic Code 6100, Table VI (2003).
With regard to audiometric testing conducted at the January 
2003 VA examination, the Board agreed with the veteran's 
authorized representative that the reported results were 
confusing as two sets of results were provided with a 
handwritten note indicating that one set of test results were 
from another veteran.  The veteran did not report for the VA 
audiological examination scheduled to remedy this possible 
due process violation and the veteran has made no attempt to 
explain his absence or to request a rescheduling of the 
examination.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2003).  
According to Table VII, the July 1999 and November 2000 
audiometric test results reveal that the veteran's bilateral 
hearing impairment warrants the currently assigned 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100, Table VII (2003).  

The veteran's bilateral hearing loss does not demonstrate the 
exceptional patterns of hearing impairment described under 
the provisions 38 C.F.R. § 4.86 (2003).  The audiological 
examination reports show that the puretone thresholds at each 
of the four specified frequencies were not all 55 decibels or 
more in the right and left ears. 38 C.F.R. § 4.86(a) (2003).  
Additionally, the puretone thresholds were not 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz in 
the right and left ears.  38 C.F.R. § 4.86(b) (2003).  
Accordingly, the Board finds that the veteran's bilateral 
hearing loss more closely approximates the criteria for the 
currently assigned noncompensable rating under 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2003), and that the preponderance 
of the evidence is against assignment of a compensable rating 
at this time.  


Staged Rating and Extraschedular Rating 

The Board notes that the veteran's service-connected low back 
disability and bilateral hearing loss have not been shown to 
be manifested by greater than the criteria associated with 
the ratings assigned under the designated diagnostic codes 
during any portion of the appeal period.  Accordingly, a 
staged rating is not in order and the assigned ratings are 
appropriate for the entire period of the veteran's appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Lastly, the Board notes that there is no evidence of record 
that the veteran's low back disability and bilateral hearing 
loss cause marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  There is no medical evidence of 
multiple hospitalizations.  The veteran reported for the 
first time at the February 2003 VA examination that he had 
been in receipt of SSA disability benefits since 1995, when 
he was forced to quit his job as a night watchman because of 
his back.  
Records from the SSA, however, show that the veteran was 
awarded disability benefits for an affective disorder, 
schizophrenia, paranoia, and other psychotic disorders as 
well as a personality disorder.  

The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2003).  In the 
instant case, to the extent that the veteran's low back 
disability and bilateral hearing loss interfere with his 
employability, the currently assigned ratings adequately 
contemplate such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  There is no evidence that the veteran is unable to 
secure or follow a substantially gainful occupation solely as 
a result of his low back disability and bilateral hearing 
loss.  Hence the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2003) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).
















ORDER

An initial rating of 20 percent prior to November 6, 2000 for 
service-connected sacroiliac dysfunction with posteriorly 
rotated right sacroiliac joint, leg length discrepancy two 
centimeters (claimed as low back strain) is granted.

An initial rating in excess of 20 percent from November 6, 
2000 for service-connected sacroiliac dysfunction with 
posteriorly rotated right sacroiliac joint, leg length 
discrepancy two centimeters (claimed as low back strain) is 
denied.

A compensable rating for bilateral hearing loss is denied.



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



